PER CURIAM:
Herman Ellis Brewington appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brewington v. Howe, No. 5:04-ct-00445-FL (E.D.N.C. Aug. 15, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.